67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mark William AMES, Defendant-Appellant.
No. 95-15238.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Mark William Ames appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion challenging his guilty plea conviction to bank robbery.  Ames contends that he pled guilty while he was incompetent to do so, and that his counsel was ineffective.  We review the district court's denial of a 28 U.S.C. Sec. 2255 petition de novo and findings of fact for clear error, United States v. Roberts, 5 F.3d 365, 368 (9th Cir.1993), and we affirm for the reasons stated in the district court's order, filed on January 24, 1995.  See United States v. Palomba, 31 F.3d 1456, 1460-61 (9th Cir.1994);  United States v. Kramer, 781 F.2d 1380, 1383 (9th Cir.), cert. denied, 479 U.S. 819 (1986);  United States v. Bradshaw, 690 F.2d 704, 712 (9th Cir.1982), cert. denied, 463 U.S. 1210 (1983).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3